Webb, Judge.
In this condemnation action by the City of Atlanta, W. James Wilson & Associates sought a part of the money paid in to the court’s registry, claiming to have a leasehold interest in the condemned premises. Wilson conceded at the trial that if it had no such interest, it would have no claim to the fund. Its claim was denied.
Some seven months before the condemnation proceeding, Gwendolyn D. Kelley as landlord had instituted in the Civil Court of Fulton County a proceeding against Wilson as a tenant holding over. After trial in that court a writ of possession for the subject properties was issued against Wilson on February 16, 1976. Wilson’s appeal from that judgment was dismissed by this court on May 18, 1976 because of Wilson’s failure to pay the costs.1
Submitted September 8, 1977
Decided September 19, 1977.
Theodore E. Smith, for appellant.
Kidd, Pickens & Tate, Charles M. Kidd, John E. Bougherty, for appellees.
Issuance of the warrant for eviction and possession annulled the relationship of landlord and tenant, and the judgment in Civil Court of Fulton County was res judicata on that issue. Eviction of the tenant and re-entry by the landlord terminated the lease. 51C CJS 313, Landlord & Tenant, § 97. See also RCH Corp. v. Southland Invest. Corp., 122 Ga. App. 815, 816 (1) (178 SE2d 766) (1970) and cits.; Bahde v. Wright, 76 Ga. App. 462, 464 (2) (46 SE2d 264) (1948). Wilson had no valid claim to any of the condemnation fund.

Judgment affirmed.


Been, P. J., and Birdsong, J., concur.


 No. 52293, W. James Wilson & Associates, Inc. v. Kelley.